SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Decrease of 13.4% in the number of seats and departures in the year through May São Paulo, June 21, 2016 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: CC, Fitch: C and Moody’s: Caa3) , the largest low-cost and best-fare airline in Latin America, hereby announces its preliminary air traffic figures for the month of May 2016 and the year to date. All comparisons refer to the same periods in 2015. GOL Highlights | The total volume of departures in the system decreased by 21.3% in May and the total number of seats available to the market fell by 21.2% in the month. In the year to date, both indicators fell by 13.4%. | In the domestic market, GOL reduced its supply by 6.3% in May and 6.6% in the first five months over the same periods the year before. | The domestic demand decreased by 7.7% in May and 8.8% in the year to date, with respective load factors of 75.8% and 76.8%. | GOL’s international market supply and demand fell by 8.8% and 8.4% year-on-year, respectively, while the load factor increased by 0.3 p.p. to 67.6%. In the first five months, supply declined by 16.5% and demand decreased by 11.4%, giving a load factor of 75.6%, 4.4 p.p. higher than in the same period in 2015. Investor Relations ri@voegol.com.br www.voegol.com.br/ir +55(11)2128-4700 About GOL Linhas Aéreas Inteligentes S.A. In 15 years of history, GOL Linhas Aéreas Inteligentes helped build links, bringing people closer and reducing distances with safety and intelligence. The company played an important role in the democratization of air travel in Brazil, contributing to enable approximately 17 million people to fly for the first time, becoming the largest low-cost and best-fare airline in Latin America. GOL is also the leading company in terms of on-time performance and number of passengers carried in the domestic market, both in the leisure and corporate segments – according to Infraero. GOL has the highest supply of seats with ANAC’s "A" seal, providing even more comfort in its 800 daily flights to 65 domestic and international destinations in South America and the Caribbean. The company maintains strategic alliances with three major global partners: Delta Air Lines, Air France and KLM, allowing it to offer twelve codeshare and more than 70 interline agreements, bringing more convenience and facilitating connections to any destination of these alliances. Through SMILES, GOL’s loyalty program, passengers can accumulate miles and redeem tickets to more than 160 countries and 800 destinations worldwide. The Company also operates Gollog, which retrieves and delivers cargo and packages to and from approximately 2,500 cities in Brazil and ten abroad. 1 GOL Linhas Aéreas Inteligentes S.A . Decrease of 13.4% in the number of seats and departures in the year through May Operational data* May/16 May/15 % Var. 5M16 5M15 % Var. May/16 LTM May/15 LTM % Var. Total System Departures 20,599 26,186 -21.3% 114,992 132,843 -13.4% 298,051 320,460 -7.0% Seats 3,430 4,353 -21.2% 19,159 22,130 -13.4% 49,559 53,430 -7.2% ASK (mm) 3,741 4,005 -6.6% 19,346 20,990 -7.8% 48,098 50,136 -4.1% RPK (mm) 2,801 3,036 -7.8% 14,834 16,315 -9.1% 36,929 38,966 -5.2% Load Factor 74.9% 75.8% -0.9 p.p 76.7% 77.7% -1.0 p.p 76.8% 77.7% -0.9 p.p Pax on board 2,477 3,128 -20.8% 13,957 16,507 -15.4% 36,318 40,148 -9.5% Domestic Departures 19,383 24,866 -22.1% 108,699 125,712 -13.5% 281,977 303,168 -7.0% Seats 3,215 4,123 -22.0% 18,055 20,877 -13.5% 46,749 50,396 -7.2% ASK (mm) 3,304 3,527 -6.3% 17,094 18,296 -6.6% 42,247 43,696 -3.3% RPK (mm) 2,506 2,714 -7.7% 13,133 14,396 -8.8% 32,639 34,374 -5.0% Load Factor 75.8% 77.0% -1.2 p.p 76.8% 78.7% -1.9 p.p 77.3% 78.7% -1.4 p.p Pax on board 2,337 2,978 -21.5% 13,129 15,612 -15.8% 34,285 37,996 -9.8% International Departures 1,216 1,320 -7.9% 6,293 7,131 -11.8% 16,074 17,292 -7.0% Seats 215 230 -6.6% 1,104 1,253 -11.9% 2,810 3,034 -7.4% ASK (mm) 437 479 -8.8% 2,251 2,695 -16.5% 5,851 6,441 -9.2% RPK (mm) 295 322 -8.4% 1,701 1,919 -11.4% 4,290 4,591 -6.6% Load Factor 67.6% 67.3% 0.3 p.p 75.6% 71.2% 4.4 p.p 73.3% 71.3% 2.0 p.p Pax on board 140 150 -6.5% 828 894 -7.4% 2,033 2,152 -5.5% * Source: Agência Nacional de Aviação Civil (ANAC) and the Company for the current month. 2 . GOL Linhas Aéreas Inteligentes S.A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 21, 2016 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
